By the Court.

Benning, J.
delivering the opinion.
There was evidence on both sides; and that on the one side, about balanced that on the other. When this is so, there can be no reason for disturbing a judgment refusing a new trial. This Court, then, ought not to disturb the judgment of the Court below.
The verdict having been for the defendant generally, the point as to whether the plaintiff, if entitled to recover at all, was entitled to recover for the maintenance of the negro, became of no practical importance.
Judgment affirmed.